DETAILED ACTION
Status of Claims
This is a non-final office action on the merits in response to the arguments and amendments filed on 14 September 2022 and the request for continued examination filed on 14 September 2022. 
Claim 1 was amended. Claims 1, 2, 4-10, 12, and 13 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 September 2022 has been entered.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims not listed below are rejected for dependency. 

Amended claim 1 recites the non-original limitation “apply the plurality of campaign rules to the influencer sales data to … determine an estimated number of views or sales to be generated for the brand.” Applicant identifies [0026] as support for the present amendments. 
[0026] Campaign creation systems 122A through 122N each implements a plurality of algorithms that allow a user affiliated with a brand to develop a marketing campaign for use in identifying one or more influencers, including social media posting types and requirements that the influencer must agree to satisfy in order to receive proposed compensation. In one example embodiment, campaign creation systems 122A through 122N can be implemented as an application, a mobile application, a thin client, a web browser page, a cloud computing service or in other suitable manners, and can generate a number of example campaigns, proposed campaign templates, social media exemplars or other suitable data that can be selected and modified by a user and added to a campaign file or document, to allow the user to create rules for social media posts (such as types of products that can be included and that must be omitted, specific words to use and to avoid, number of posts or post length information and so forth), to review the campaign rules or requirements, to estimate a number of views that should be generated, to estimate a conversion rate between social media views and purchases, and to otherwise evaluate the impact of a proposed campaign, thus providing significantly more than prior art database systems that allow users to search data but which do not allow parties to automatically see estimates of potential future activity such as views and sales for a marketing campaign. 

	The disclosure at [0026] describes estimating a number of views, and estimating a conversion rate between views and purchases. In this way, this disclosure effective restates the functionality of estimating a number of views or a number of sales. It does not restate the functionality of determining a number of views or a number of sales for the brand. And it does not provide any information regarding how the estimation is actually implemented. 
	MPEP 2163.03 states “An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.” While the identified limitation is not an original limitation, this consideration also applies to non-original claim limitations.
	The identified limitation uses functional language to specify a desired result. One of ordinary skill in the art would understand that result of estimating a number of sales for a brand based on campaign rules to be difficult, and based on that difficulty would expect a disclosure of how the result is achieved to demonstrate possession of such functionality. However, the specification does not provide any indication of how the result is achieved. Thus one of ordinary skill in the art would not understand the specification to sufficiently identify how the function is performed. 
	Because the claim includes broad functional language that specifies a desire result while the original disclosure does not even fully repeats the functionality of the claims, and because one of ordinary skill in the art would not recognize the disclosure as sufficiently identifying how the function is performed, one of ordinary skill in the art would not recognize applicant as possessing the claimed invention. Thus the claim is rejected based on the written description requirement. 

 	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites receive influencer sales data identifying one or more products and sales for each of a plurality of influencers; receive social media data associated with each of a plurality of influencers; analyze the received influencer sales data and the social media data to track, for each of the plurality of influencers, at least: (i) sales made in response to one or more social media posts created by a corresponding influencer and (ii) sales made through different social media posting types; receive, a plurality of campaign rules associated with a brand from the user, the plurality of campaign rules having been input by the user; apply the plurality of campaign rules to the influencer sales data to (i) identify a subset of the plurality of influencers that satisfy the plurality of campaign rules and (ii) determine an estimated number of views or sales to be generated for the brand; cause to be displayed to the user, (i) the identified subset as optimal influencers for the brand, wherein the identified subset includes at least one influencer with persistent sales for one or more item types associated with the brand over a predetermined time period, and (ii) the estimated number of views or sales to be generated for the brand; and receive, a selection of one or more influencers of the subset from the user, the one or more influencers including at least one influencer with persistent sales. These limitations describe a concept of gathering sales information and campaign information, analyzing the sales information in view of the campaign information, providing influencer options to a user, and receiving an influencer selection of the user. This concept is plainly a marketing activity, and as such falls within the methods of organizing human activity grouping of the 2019 PEG. Therefore the claim is determined to recite to an abstract idea. 
Additionally, note MPEP 2106’s example of “using a computer as a tool to perform a mental process”: “The patentee in Mortgage Grader claimed a computer-implemented system for enabling borrowers to anonymously shop for loan packages offered by a plurality of lenders, comprising a database that stores loan package data from the lenders, and a computer system providing an interface and a grading module. The interface prompts a borrower to enter personal information, which the grading module uses to calculate the borrower’s credit grading, and allows the borrower to identify and compare loan packages in the database using the credit grading. 811 F.3d. at 1318, 117 USPQ2d at 1695. The Federal Circuit determined that these claims were directed to the concept of ‘anonymous loan shopping’, which was a concept that could be ‘performed by humans without a computer.’” The description of Mortgage Grader aligns closely with the above identified limitations of the abstract idea. Thus the claims may also be interpreted as describing a mental process of “influencer shopping”, which similarly could be performed without a computer. Thus the claim is also determined to set forth a concept falling within the mental processes grouping. So again, the claim is determined to recite an abstract idea. 
As the limitations of the claim which set forth the method of organizing human activity and the limitations which set forth the mental process are the same, the following analysis applies for both abstract idea groupings. 
Under the 2019 PEG, the additional elements of the claims are to be considered for whether they integrate an abstract idea into a practical application. The claim recites the additional element of a processor. This additional element is recited at an extreme level of generality, and may be interpreted as a generic computing device used to implement the abstract idea. Under the 2019 PEG, the use of a generic computing device to implement an abstract idea does not integrate that abstract idea into a practical application. Therefore this additional element does not integrate the abstract idea into a practical application. The claim further recites the additional element of generating a user interface, causing the generated user interface to be displayed, and cause information to be displayed via the user interface. This additional element reflects no improvement to technology. This additional element does not require any particular machine. This additional element does not effect a transformation of an article. And this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a computing environment. As such, this additional element does not integrate the abstract idea into a practical application. The claim further recites the additional element of accessing over an electronic network at least two servers and receiving information over an electronic network from at least one server and from a computing device. This additional element reflects no improvement to technology. This additional element does not require any particular machine. This additional element does not effect a transformation of an article. And this additional element does not meaningfully limit the implementation of the abstract idea. Instead, this additional element only generally links the abstract idea to a networked computing environment. As such, this additional element does not integrate the abstract idea into a practical application. There are no further additional elements. When considered as a combination, the additional elements of the computing device, the use of a user interface, and the reception of information over a network only generally link the abstract idea to a technological environment involving networked computers. As such, the combination of additional elements do not integrate the abstract idea into a practical application. Thus as the additional elements, individually and as a combination, do not integrate the abstract idea into a practical application, the claim is determined to be directed to an abstract idea. 
At Step 2B of the Mayo/Alice analysis, the additional elements are considered for whether they amount to significantly more than the abstract idea. As previously noted, the claim recites an additional element which may be interpreted as a generic computing device used to implement the abstract idea. However, implementing an abstract idea on a generic computer does not add significantly more, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. As such, this element does not provide an inventive concept and do not constitute significantly more. As previously noted, the claims recite an additional element of a displayed user interface. However, Schlegel (US 2004/0113946 A1) demonstrates (“In the area of personal computers, the graphical user interface (GUI) has become almost ubiquitous” [0002]) that user interfaces were conventional long before the priority date of the claimed invention. As such, this additional element does not constitute significant more than the abstract idea. As previously noted, the claims recite the additional element of receiving information over an electronic network from computing devices. However, Per MPEP 2106.05(d), the court have recognized receiving or transmitting data over a network to be conventional computer functions. As such, this additional element does not constitute significant more than the abstract idea. Additionally, Note buySAFE, Inc, which stated “That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.” There are no further additional elements. As previously noted, when considered as a combination, the combination of additional elements only generally link the abstract idea to a technological environment involving networked computers. But per MPEP 2106.05, the courts have found generally linking the use of a judicial exception to a particular technological environment field of use insufficient to qualify as “significantly more” when recited in a claim with a judicial exception. As such, the combination of additional elements do not amount to significantly more. Therefore, when considered individually and as an ordered combination, the additional elements of the independent claims do not amount to significantly more than the judicial exception. Thus the independent claim is not patent eligible.  
Dependent claims 2, 4-10, 12, and 13 further narrow the abstract idea, but the claims continue to recite an abstract idea. The additional element of the user interface is used to implement the further narrowed abstract idea, but this additional element is not meaningfully changed. The additional elements do not integrate the narrowed abstract idea into a practical application or amount to significantly more than the abstract idea for the reasons explained above. Thus as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Haaland (US 2018/0204243 A1) in view of Airani (US 2013/0254013 A1) and Liu et al. (US 9031861 B1)

Regarding Claim 1: Haaland discloses a system for data management comprising a first processor (See at least [0075]) and configured to:
access, over an electronic network, at least one server associated with one or more online stores to receive influencer sales data identifying one or more products and sales for each of a plurality of influencers (A performance analysis system 244 may be an analytics platform which may gather performance metrics about influencer activities on a social media network. The performance analysis system 2444 may operate on a hardware platform 246 and may include a performance data collector 248, which may store data in a performance database 250. A performance analyzer 252 may analyze and aggregate data, which may be made available through an application programming interface 254. See at least [0088] and Fig. 2. Also: The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: The customized URI or URL may send a consumer from an advertisement by an influencer into a landing page or other location that may be tracked. Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]). 
access, over the electronic network, at least one server associated with one or more social media websites to receive social media data associated with each of the plurality of influencers (A social media network 238 may operate on a hardware platform 236, and may host the influencers 240. In many cases, an application programming interface 242 may be available for collecting information about activities on the social media network 238. Such information may include analytics that may be used to identify posts made by influencers 240 as well as the responses or reactions to those posts. See at least [0087] and Fig. 2). 
analyze the received influencer sales data and the social media data to track, for each of the plurality of influencers, at least (i) sales made in response to one or more social media posts created by a corresponding influencer (A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]). 
generate a user interface for display on a computing device associated with a user; cause to be displayed, on the computing device, the generated user interface; receive, over the electronic network, a plurality of campaign rules associated with a brand from the computing device associated with the user, the plurality of campaign rules having been input by the user via the user interface (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2). 
apply the plurality of campaign rules to the influencer sales data to (i) identify a subset of the plurality of influencers that satisfy the plurality of campaign rules and (ii) determine an estimated number of views or sales to be generated (Campaign requirements may be defined in block 302. From the requirements, preexisting groups may be searched in block 304 to find any groups that meet at least some of the campaign requirements. See at least [0093]. Also: The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100]. Also:  The performance metrics 116 may reflect the past performance or estimated future performance of the group of influencers. See at least [0057]. Examiner’s note: One of ordinary skill in the art would understand Haaland as applying the campaign requirements to identify a group of influencers, and then displaying the “estimated future performance” for that group of influencers. Because Haaland discloses displaying such information, one of ordinary skill in the art would understand Haaland as implicitly disclosing determining such information). 
cause to be displayed to the user, via the user interface, (i) the identified subset as optimal influencers for the brand, wherein the identified subset includes at least one influencer with persistent sales for one or more item types associated with the brand over a predetermined time period, and (ii) the estimated number of views or sales to be generated (The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. A set of performance metrics 116 may be displayed for each group. The performance metrics 116 may reflect the past performance or estimated future performance of the group of influencers. See at least [0057]. Also: The information displayed in a graphical form may include performance information about individual influencers as well as the group of influencers. For example, the graph of embodiment 136 may be used to display the response rate, conversion rate, or some other performance metric for an individual influencer or for a group of influencers. See at least [0070], A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Examiner’s note: The “wherein” limitation describes the displayed subset as including an influencer with persistent sales for an item types associated with the brand, but the claims do not require the identification of an influencer with persistent sales for an item type associated with the brand. Haaland does not specifically identify such an influencer, but one of ordinary skill in the art would understand that Haaland would display such an influencer if such an influencer happens to be determined to be part of the displayed groups. As such, Haaland teaches the identified limitation). 
receive, over the electronic network, a selection of one or more influencers of the subset from the computing device associated with the user, the one or more influencers including at least one influencer with persistent sales (Once a group may be selected in block 312. See at least [0101]. Also: Each group may have an action button 118 which may allow a user to select a group for further evaluation or engagement on a campaign. The action button 118 may be any type of user interface device by which a user may select a group, which may trigger other actions in a process of evaluating or engaging a group of influencers. See at least [0059]. Also See Fig. 2. Examiner’s note: Haaland’s technique allows users to make a selection, which encompasses a selection including the specified influencer). 

	Haaland does not appear to explicitly disclose an estimated number of views or sales to be generated for the brand. 
	Airani teaches estimating the sales for a brand (Generally, the long term impact of brand promotions, herein interchangeably referred to as promotions, on sales of the brands may be evaluated and analyzed in order to get an estimate of how the promotions affect the sales of different brands of a particular product for a fixed period of time. The effect of the promotions on the sales of the brands may be negative or positive in nature. If the sales of a brand increase, then the effect of the promotions may be deemed as a positive effect whereas, if the sales of a brand decrease, the effect may be deemed as a negative effect. See at least [0015]. Also: Based on the positive shocks and the negative shocks, the long term impact of frequency of the promotions on the sales of the brands is evaluated, for example, by understanding hidden co-integration or otherwise. See at least [0018]). 
	Haaland provides a system which responds to a user’s input to identify and provide appropriate influencers and metrics indicating future sales for those influencers, which differs from the claimed invention in part by the substitution of Haaland’s future sales with future sales associated with a particular brand. However, Ariani demonstrates that the prior art already knew of estimating future sales for a brand. One of ordinary skill in the art could have trivially substituted the brand sales estimate into the system of Haaland. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in an improved system which would provide users with metrics relevant to the campaign they’re working on. As such, the identified substitution would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Haaland and the teachings of Ariani. 

Haaland does not appear to explicitly disclose tracking sales made through different social media posting types. 
Liu teaches tracking sales made through different media posting types (Conversions (e.g., clicks, visits, transactions, etc.) of the resource 124a by users 104 can be measured by the campaign evaluation system 110, for example, including attributing conversions to content items or content item types. See at least Column 7 Lines 43-58. Also: In some implementations, for campaigns including multiple content items, effectiveness of content items in association with other content items can be measured. For example, the content sponsor 122a may engage in an advertising campaign including a display advertisement and a keyword advertisement. An experiment can be conducted, for example, by the experiment controller 116, in which the display advertisement is paused in one or more experimental geographical locations and is continued in one or more control experimental locations within a geographic region, while continuing presentation of the keyword advertisement throughout the region. In the present example, the experiment controller 116 can measure conversions (e.g., link clicks) that resolve to a particular resource (e.g., the web page resource 124a) that can be directly attributed to a particular content item (e.g., the keyword advertisement) from users in geographic locations where presentation of one or more other content items (e.g., the display advertisement) is paused, and can measure conversions from users in locations where presentation is continued. By comparing conversion rates associated with experimental and control locations, for example, content items (or content item types) that may indirectly assist in the conversion of other content items (or types) may be identified. For example, if the experiment controller 116 determines that conversions of the web page resource 124a from the keyword advertisement occur at a higher rate within geographic locations where the display advertisement is continued, relative to conversions within geographic locations where the display advertisement is paused, a degree of lift for the keyword advertisement from the display advertisement may be determined. As another example, similar experiments may be conducted for multiple campaigns and experiment results may be aggregated to identify relationships between various different content types (e.g., display and keyword advertisements). See at least Column 9 Line 60 through Column 10 Line 26). 
Haaland and Airani suggest a system which tracks influencer data, including general sales metrics, which differs from the claimed invention by the substitution of Haaland’s tracking of conversion rate for tracking conversion rates of content types. However, Liu demonstrates that the prior art already knew of tracking conversion rates for types of content. One of ordinary skill in the art could have trivially substituted Liu’s content type based conversion rates into the system of Haaland. Further, one of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would track influencer conversion rates specific to types of influencer content. As such, the identified substitution and the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosure of Haaland and the teachings of Airani and Liu. 

Regarding Claim 2: Haaland in view of Airani and Liu teaches the above limitations. Additionally, Haaland discloses wherein the generated user interface includes a user control configured by the first processor to allow the user to select the one or more influencers of the subset of the plurality of influencers (Once a group may be selected in block 312. See at least [0101]. Also: Each group may have an action button 118 which may allow a user to select a group for further evaluation or engagement on a campaign. The action button 118 may be any type of user interface device by which a user may select a group, which may trigger other actions in a process of evaluating or engaging a group of influencers. See at least [0059]. Also See Fig. 2).

Regarding Claim 4: Haaland in view of Airani and Liu teaches the above limitations. Additionally, Haaland discloses wherein the generated user interface includes a plurality of user controls configured by the first processor to allow the user to define the plurality of campaign rules (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2).

Regarding Claim 5: Haaland in view of Airani and Liu teaches the above limitations. Additionally, Haaland discloses wherein the generated user interface includes one or more user controls configured by the first processor to allow the user to track a campaign for the brand (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]). 

Regarding Claim 6: Haaland in view of Airani and Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate an influencer portal with a plurality of user controls for the one or more selected influencers of the subset (Influencers may interact with the system through an influencer portal 226. The influencer portal 226 may have mechanisms for influencers to upload and manage their accounts and profiles, and through which influencers may join various influencer groups. The influencer information may be stored in an influencer database 228. See at least [0083]). 


Regarding Claim 7: Haaland in view of Airani and Liu teaches the above limitations. Additionally, Haaland discloses wherein the computing device is a first computing device, and wherein the first processor is further configured to: receive campaign data for a plurality of additional brands from a plurality of second computing devices; and generate one or more user controls configured to enable each user associated with the plurality of second computing devices to select campaign-related functions (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2. Also: The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]). 

Regarding Claim 8: Haaland in view of Airani and Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user controls configured to allow each user associated with the plurality of second computing devices to create a campaign for a corresponding one of the plurality of additional brands (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2. Also: The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 9: Haaland in view of Airani and Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user-selectable user controls configured to allow each user associated with the plurality of second computing devices to select an influencer for a corresponding campaign associated with one of the plurality of additional brands (A campaign generator 220 may be a mechanism which may include a user interface by which an influencer marketing campaign may be generated. In a campaign generator, a user may define various parameters about an influencer campaign, such as the goals and objectives, targets for topics, demographics, or other descriptors of the intended audience, pricing or other cost information, collateral to be used during the campaign, and other parameters.  See at least [0081] and Fig. 2. Also: The groups may be displayed in block 310. In a typical user interface, demographic and performance information may be displayed in graphical or numerical form. Such information may help an advertising professional select a group in block 312. See at least [0100] and Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 10: Haaland in view of Airani and Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user-selectable user controls configured to allow each user associated with the plurality of second computing devices to evaluate campaign completion metrics for a corresponding campaign associated with one of the plurality of additional brands and to change a status of the corresponding campaign to completed (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 12: Haaland in view of Airani and Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user controls configured to allow each user to review posted campaigns that are available to each user (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Regarding Claim 13: Haaland in view of Airani and Liu teaches the above limitations. Additionally, Haaland discloses wherein the first processor is further configured to generate one or more user controls configured to allow each user to track one or more influencers by a predetermined number of metrics (A campaign manager 224 may be a mechanism which may include a user interface by which an ongoing campaign may be managed. The campaign manager 224 may have mechanisms for a marketing manager to change parameters or goals of a campaign, to interact with the influencers, as well as to approve content generated by influencers, pay the influencers, and many other functions. See at least [0082]. Also: The management tools for the group may include … feedback and analytics displays that may show progress against group and individual goals. See at least [0004]. Also: Because each URI or URL may be different for each influencer, the performance of individual influencers may be monitored and measured. See at least [0048]. Also:  Campaign performance goals may be identified in block 404. The performance goals may be any metric that may define success for a campaign. A performance goal may be as simple as the number of posts, or may include items like the number of views, responses, clicks, conversions, email collected, sales completed, downloads, or some other metric. In many cases, the performance goals may be something that may be tracked using an analytics system. See at least [0106]. Also: Many systems may have a user interface by which a user may identify and quantify performance metrics for a campaign. See at least [0107]. Also: See Fig. 1A. Also: The group management tools may allow advertisers to curate campaigns to reach customers from multiple vectors. See at least [0018]).

Response to Arguments
Applicant’s Response to the Advisory Action: Applicant respectfully disagrees that Haaland may describe an “estimated future performance,” as asserted in the Advisory Action.  
Examiner’s Response: Applicant's arguments filed 14 September 2022 have been fully considered. Examiner notes that Haaland (US 2018/0204243 A1) sates at [0057] that “A set of performance metrics 116 may be displayed for each group. The performance metrics 116 may reflect the past performance or estimated future performance of the group of influencers.” It is unclear to the Examiner why applicant would Applicant disagree that Haaland describing an “estimated future performance” when Haaland explicitly and unambiguously describes performance metrics that reflect an “estimated future performance.” 

Applicant’s Argument Regarding 112(b) Rejections of claims 1, 2, 4-10, 12, and 13: Applicant has amended claim 1 to address the concern raised in the Office Action. 
Examiner’s Response: Applicant's amendments filed 14 September 2022 have been fully considered, and they resolve the identified issue. The rejection under 112(b) is withdrawn. 



Applicant’s Argument Regarding 101 Rejections of claims 1, 2, 4-10, 12, and 13: 
The claims in this application reflect an improvement to a technology or technical field. For example, the pending claims clearly recite an improvement to the technological process of facilitating online user interactions with various electronic platforms by providing a single, all-inclusive platform for communication between various types of users (e.g., influencers and a user associated with a brand). 
Notably, the interactions between, as well as the arrangement of, the claimed system, the user’s computing device, and the servers associated with one or more online stores and one or more social media websites are unconventional. 
Examiner’s Response: Applicant's arguments filed 14 September 2022 have been fully considered but they are not persuasive.
As previously noted, Per MPEP 2106: “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.“ Examiner notes that the specification provides no technical explanation of how to implement the identified features. As such, Examiner concludes that applicant’s invention does not provide any technical improvement. 
There does not appear to be anything unconventional in the additional elements. Where applicant argues that the abstract idea makes the limitations of the claim unconventional, applicant is not address the Mayo/Alice analysis which considers whether the additional elements are unconventional. Further, accessing information from a server cannot reasonably be considered unconventional.

Applicant’s Argument Regarding 103 Rejections of claims 1, 2, 4-10, 12, and 13: The cited references are silent with respect to “determin[ing] an estimated number of views or sales to be generated for the brand.”
Examiner’s Response: Applicant's arguments filed 14 September 2022 have been fully considered but they are rendered moot by the amendment of claim 1. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Bosworth et al. (US 2012/0226521 A1) describes identifying influencers with respect to a type of product (See at least [0017]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-11-05